                    Tarter Krinsky & Drogin LLP
                    1350 Broadway
                    New York, NY 10018
                    P 212.216.8000
                    F 212.216.8001
                    www.tarterkrinsky.com




                                                               Jill Makower, Counsel
                                                               Email: jmakower@tarterkrinsky.com
                                                               Phone: (212) 216-1179

                                                           March 18, 2020


-Via Electronic Case Filing and Email-

Honorable Stuart M. Bernstein
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004

       Re:    Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc
              Chapter 11 Case No. 19-12447 (SMB)

Dear Judge Bernstein:

       This firm represents Deborah J. Piazza as chapter 11 trustee (the “Trustee”) of Bronx Miracle
Gospel Tabernacle Word of Faith Ministries, Inc. (the “Debtor”).

        We are writing to request a Court conference to address the Debtor’s flagrant obstruction of the
Trustee’s efforts to sell the Debtor’s real property located at 2910 Barnes Avenue, Bronx, New York
(the “Property”).

        On Friday March 13, 2020, the Trustee put the Debtor’s counsel, Anthony M. Vassallo, on notice
that a potential buyer and broker would visit the Property on Monday afternoon, March 16, 2020. On
Sunday, March 15, 2020, the Trustee’s undersigned counsel advised Debtor’s counsel there would need
to be someone at the property on Monday March 16 at 12:30 PM to let the broker and prospective
buyers into the Property. The Debtor’s counsel communicated that to the Debtor.

        On Monday, March 16, 2020 at approximately 12:00 noon (30 minutes prior to the 12:30 P.M.
visit), Trustee’s undersigned counsel received a telephone call from the Debtor’s representative,
Minister Jeannette Y. Brown stating to the effect that due to the Coronavirus situation, the visit would
need to be postponed to protect the health and safety of the Debtor’s congregants and employees. The
Trustee’s undersigned counsel immediately contacted Debtor’s counsel and advised him, both by phone
and email, that due to the Coronavirus pandemic, the Trustee has decided to exercise her right to shut
down the Property effective that day.
Honorable Stuart M. Bernstein
March 18, 2020




        On March 16, 2020, at approximately 12:30 P.M., broker Nico Rossi came to the Property with
potential purchasers, and the Debtor refused them entry into the Property. The Trustee’s counsel made
various requests to Mr. Vassallo that the Debtor provide the keys to Mr. Rossi, but the Debtor refused to
surrender the keys and has still not provided a set of keys to the Trustee. At 5:00P.M. on March 16,
2020, the Trustee’s counsel advised Mr. Vassallo by email that the Debtor’s refusal to turn over the keys
constitutes obstruction and violates section 362(a)(3) of the Bankruptcy Code. Debtor’s counsel has not
responded to that email or to any of the Trustee’s subsequent emails or voicemails.

        On March 17, 2020, the Trustee’s undersigned counsel came to the Property with Mr. Rossi at
approximately 1:00 P.M. The Debtor’s representatives, Reverend Thompson, Minister Brown and one
other clergy member, were waiting outside the Property in a vehicle. Upon seeing the Trustee’s
undersigned counsel and Mr. Rossi, whom the Debtor’s representatives had met once before, they
entered the Property and locked the doors. At approximately 1:15 P.M., the Trustee’s undersigned
counsel, Mr. Rossi and a locksmith repeatedly knocked on the doors. The Debtor’s representatives
deliberately ignored those knocks.

       While outside the Property, the Trustee’s undersigned counsel, Mr. Rossi and the
locksmith heard loud construction work being performed inside. The Trustee suspects the Debtor is
using property of the estate to pay for such construction.        The Debtor has failed to file a single
operating report in this case despite statements over the past several weeks that such reports were being
prepared by the Debtor’s accountant, and the Debtor has failed to provide the Trustee with the Debtor’s
bank statements.

       Based on the foregoing, the Trustee respectfully requests entry of an order enforcing the
Trustee’s right to have a locksmith change the locks and authorizing the appropriate authorities to
remove any occupants from the Property.



                                                            Respectfully submitted,

                                                            /s/ Jill Makower

                                                            Jill Makower


JM:js

cc:     U.S. Trustee, Andy D. Velez-Rivera, Esq.
        Anthony M. Vassallo, Esq.
        Deborah J. Piazza, Esq.
        Scott S. Markowitz, Esq.
